UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1051


DAVID J. LAUX; TARA K. LAUX, a/k/a Tara K. Long,

                    Plaintiffs - Appellants,

             v.

BOARD OF SUPERVISORS OF FAIRFAX COUNTY, VIRGINIA; JAMES W.
PATTERSON, Director, Fairfax County Department of Public Works and
Environmental Services,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Leonie M. Brinkema, District Judge. (1:16-cv-01260-LMB-MSN)


Submitted: June 20, 2017                                          Decided: July 10, 2017


Before MOTZ, KING, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David J. Laux, Tara K. Laux, Appellants Pro Se. Christopher Anthony Costa, Sara
Grossman Silverman, Assistant County Attorneys, Fairfax, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      David J. Laux and Tara K. Laux appeal the district court’s order dismissing their

42 U.S.C. § 1983 (2012) complaint without prejudice for lack of subject matter

jurisdiction. We have reviewed the record and find no reversible error. Accordingly, we

affirm for the reasons stated by the district court. Laux v. Bd. of Supervisors of Fairfax

Cnty., No. 1:16-cv-01260-LMB-MSN (E.D. Va. Jan. 9, 2017). We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2